Citation Nr: 1205195	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge on March 16, 2011.  A copy of the hearing transcript has been associated with the file. 

In March 2011, the Veteran submitted a statement demonstrating an intent to withdraw his appeals for service connection for bilateral hip disability and arthritis of the knees.  38 C.F.R. § 20.204.  Therefore, the Board finds that the appeal of these claims for has been withdrawn and that the issues are no longer in appellate status.  Id.


FINDINGS OF FACT

1.  The evidence of record does not establish a current hearing impairment as defined by VA.

2.  The Veteran does not have tinnitus that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through an August 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the Veteran was asked to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided a VA examination in connection with his claims, the report of which is also of record.  The examination report contains sufficient evidence by which to decide the claims.  It addresses the question of whether the Veteran has hearing loss and tinnitus that had their onset as a result of military service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, a service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of audiograms conducted during the Veteran's service reflects that he was exposed to noise.  An audiogram dated in December 1979 showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
5
5
LEFT
5
10
10
10
5

Speech audiometry values were unavailable.  

Similar values were noted on audiogram dated in April 1981.  An audiogram conducted in February 1983, approximately 6 months before the Veteran's discharge, showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
5
0
5
5
10

Speech audiometry values are unavailable.  The Veteran had a left ear infection in May 1983.  No separation examination has been made part of the record.  

A retention evaluation from the Veteran's Reserve unit ,dated March 1988, showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
n/a
10
LEFT
10
10
15
n/a
5

The Veteran did not report symptoms of hearing loss on his Report of Medical History.  

An audiogram conducted during an October 2009 VA examination showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
20
LEFT
5
5
15
25
20

Speech audiometry revealed speech recognition ability of 96  percent in the right ear and of 96 in the left ear.  The examiner's diagnosis was clinically normal hearing.  

Objective test results conducted both during and after service demonstrate that the Veteran does not have hearing impairment for VA purposes.  Id.  Thus, there is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385. 

The Board has considered the Veteran's assertions that he has had hearing loss since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the reported history of continued symptoms since active service is inconsistent with the clinical evidence of record, which shows hearing within normal limits both during and since service.  

The Veteran is competent to report symptoms of hearing loss.  However, audiograms performed in service and upon service discharge have greater probative weight concerning his audiology status.  Moreover, the reports of hearing loss since service are inconsistent with the findings of normal hearing in March 1988 and October 2009.  Even medical professionals rely on audiometric testing to detect the presence and extent of hearing loss.  

The Board emphasizes that Congress has specifically limited entitlement to service connection to cases where disease or injury has resulted in a current disability.  See 38 U.S.C.A. § 1131.  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted. 


Tinnitus

The Veteran has been diagnosed with tinnitus, which he attributes to acoustic trauma during service.  The Veteran has indicated that he first noticed tinnitus during service and that it has continued since that time.  Audiograms conducted during the Veteran's military service reflect that he was exposed to noise.  Thus, the first and second elements of a service connection claim have been satisfied.  However, service connection for tinnitus is not warranted, because there is no persuasive evidence that the Veteran's tinnitus is linked to his military service.

The Veteran's service treatment records are negative for reports of tinnitus.  He did not report tinnitus on examination in March 1988, almost 5 years after his discharge from active service.  The record contains records from various private practitioners who have treated the Veteran for recurrent ear infections since 1993; however, at no point has the Veteran reported symptoms of tinnitus.  VA clinical records are also silent for reports of tinnitus until October 2009, approximately 2 months after the Veteran filed his claim for service connection.  At that time, he reported that tinnitus had begun approximately 10 years earlier.  He did not indicate that he had observed tinnitus during his period of military service.  

The Veteran received a VA audiology examination in October 2009.   Again, the Veteran reported an onset of tinnitus approximately 10 years prior.  The examiner found that the Veteran's tinnitus was unrelated to his military service, based upon his competent reports of the onset of symptoms, and because tinnitus is "highly correlated with noise exposure and hearing loss"; however, the Veteran's hearing has been shown to be within normal limits.  

During his March 2011 hearing, the Veteran stated that he had first observed ringing in his ears directly after exposure to noise while on active duty.  He further stated that he had advised his squad leader of his symptoms, but that he was told there was nothing that could be done.  

In summary, service treatment records are silent for reports of acoustic trauma or tinnitus, although the Veteran sought treatment for other complaints.  The Veteran did not report symptoms of tinnitus in March 1988, almost 5 years after his discharge from active duty, nor did he report it between 1993 and 2009, while actively seeking treatment for other ear disorders.  The first reference to tinnitus in the medical evidence is dated October 2009, after the Veteran filed his claim for service connection.  The October 2009 VA examiner found that tinnitus was less likely than not related to the Veteran's service, because the Veteran had advised the examiner that his symptoms had begun approximately 10 years prior.  

The Board finds that the VA examination report is of significant probative value here.  The examiner is a specialist in audiology and arrived at her conclusion after a thorough review of the claims folder and interview of the Veteran.  Her conclusion that tinnitus was not the result of service is supported by adequate rationale; specifically, that the Veteran had placed onset of his symptoms years after discharge from service, and because tinnitus was ordinarily highly correlated with hearing loss, which the Veteran did not have.  

The Board notes that the Veteran is competent to attest to his observations of ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because of its unique and readily identifiable features, namely ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno, supra, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged assessing the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Veteran is competent to describe tinnitus that he experienced, the Board finds that his assertions as to in-service onset of tinnitus and continuity of tinnitus since service are inconsistent with other evidence of record and therefore incredible.  There are no references to tinnitus in his service treatment records.  Tinnitus was not identified on Reserve examination in March 1988.  The Veteran did not report ringing in the ears in VA and non-VA clinical notes from 1993 to 2009, despite receiving treatment for other disorders related to the ear.  The first finding of tinnitus in the record was in October 2009, after the Veteran filed his claim.  At that time he advised the practitioner that his tinnitus had begun approximately 10 years prior, well after his discharge from service.  This evidence is at odds with the Veteran's hearing testimony and other statements in which he asserted that his tinnitus had been continuous since experiencing acoustic trauma in service.  The inconsistency with which the Veteran reported the onset of tinnitus significantly diminishes the credibility of his statements.  

Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is convincing.  In short, given the lack of credibility underlying the Veteran's statements, the Board finds that the preponderance of the evidence is against the claim of service connection.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


